Title: To George Washington from Benjamin Lincoln, 17 May 1782
From: Lincoln, Benjamin
To: Washington, George


                        
                            Dear General,
                            War Office May 17th 1782
                        
                        The Bearer of this letter Captain Montour waits upon Your Excellency to solicit employ in the Army—I have to
                            request that you will please to detain him in Camp until you hear farther from me on the subject, which you may expect to
                            do in a few days. I am with perfect respect, Your Excellency’s obedt servt
                        
                            B. Lincoln

                        
                    